Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 03/03/21 regarding application 16/299,875, in which in response to a requirement for restriction/election, Applicant elected claims 11-13 and 18-20. Claims 1-20 are pending in the application with claims 1-10 and 14-17 withdrawn. Claims 11-13 and 18-20 have been considered.

Response to Arguments
Applicant’s arguments 03/03/21 traversing the requirement for restriction have been considered and are not persuasive. Applicant argues that each claim is directed to common subject matter: the single inventive concept of “translating a message from a first language to a second language, with a translation server”, although Applicant admits that “specific details of the translation may vary with the claims”. (Remarks, page 2).
In response, it is maintained that a) transmission of a message in a first language to a second device, from which it is transmitted to a server, translated, and returned to the second device and b) transmission of a message in a first language to a translation server, where it is translated into a language associated with a second device and returned to the first device are distinct inventions. While it is true that both inventions involve translating a message from a first language to a second language with a translation server, there are hundreds if not thousands of US Patents and Patent Publications directed to language translation of a message using a server. One example is Khuda (2011/0282645), which, as noted on pages 3-4 of the Requirement for Restriction 10/08/20, anticipates 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orsini et al. (2018/0121423).

Consider claim 11, Orsini discloses a method for translating messages between users, comprising: receiving a message from a first user associated with a first language, in which content of the message is in the first language (the language being used by the user at the first chat client system 104-1 is English, which is considered the “first language”, [0196], “LOL” 802, Fig. 8); receiving, from a first computing device, an indication of a second language associated with a second computing device of a second user (CTT system 114, which is considered the “first computing device”, detects the language choice for chat client system 104-2, which is considered the “second computing device” as French, which is considered the “second language”, [0196]); transmitting the message and the indication of the second language to a translation server for translating the message to the second language (CTT control module 202 may query the translation data store 210, which is considered the “translation server”, for a chat message that corresponds to the English chat message and that is pre-translated to French, [0198]); receiving a first translated message from the translation server (e.g. “MDR”, [0198], Fig 8 element 806); and transmitting the first translated message to the first computing device, the first translated message intended to be transmitted by the first computing device to the second computing device (“MDR” is 

Consider claim 18, Orsini discloses an apparatus for translating messages between users, the apparatus comprising: a memory (memory system 1204, [0233]); and at least one processor coupled to the memory (processor 1202, [0233]), the at least one processor configured: to receive a message from a first user associated with a first language, in which content of the message is in the first language (the language being used by the user at the first chat client system 104-1 is English, which is considered the “first language”, [0196], “LOL” 802, Fig. 8); to receive, from a first computing device, an indication of a second language associated with a second computing device of a second user (CTT system 114, which is considered the “first computing device”, detects the language choice for chat client system 104-2, which is considered the “second computing device” as French, which is considered the “second language”, [0196]); to transmit the message and the indication of the second language to a translation server for translating the message to the second language (CTT control module 202 may query the translation data store 210, which is considered the “translation server”, for a chat message that corresponds to the English chat message and that is pre-translated to French, [0198]); to receive a first translated message from the translation server (e.g. “MDR”, [0198], Fig 8 element 806); and to transmit the first translated message to the first computing device, the first translated message intended to be transmitted by the first computing device to the second computing device (“MDR” is transmitted from translation data store 210 to the CTT control module 202, which is then intended to be sent to second chat client system 104-2, Fig 8, [0196]-[0198]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Orsini et al. (2018/0121423) in view of Liberman et al. (2011/0246172).

Consider claim 12, Orsini discloses converting the first translated message to audio (text-to-speech module 3226 converts the message in the second language to an audible message, [0339]);
Orsini does not specifically mention transmitting the audio of the first translated message to the first computing device. 
Liberman discloses transmitting the audio of a first translated message to a first computing device (NI 210 transfers multimedia communication, which includes audio, to endpoints 130A-N, [0055]-[0056], such as translated audio streams, [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Orsini by transmitting the audio of the first translated 

Consider claim 13, Orsini discloses receiving audio of a response from the second user (a response may include chatspeak in the second language, which may be speech, [0015], Fig 32 element 3208, [0339]); transmitting text of the audio of the response from the second user, an indication of the first language, and an indication of the second language to the translation server (in the case of a response in French, CTT control module 202 would query the translation data store 210, for a chat message that corresponds to the French chat message and that is pre-translated to English, [0198]); receiving a second translated message in the first language from the translation server (from language translation 3218, [0339]). 
Orsini does not specifically mention a duplicate of the audio of the response from the second user stored in memory of the first computing device; and transmitting audio of the second translated message to the first computing device of the first user.
Liberman discloses a duplicate of the audio of the response from the second user stored in memory of a first computing device (TSM 360 may copy each one of the audio that are needed to be translated and transfer the copy of the audio stream toward a STTE 365A-X, [0084]); and transmitting audio of the second translated message to a first computing device of a first user (NI 210 transfers multimedia communication, which includes audio, to endpoints 130A-N, [0055]-[0056], such as translated audio streams, [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Orsini by including a duplicate of the audio of the response from the second user stored in memory of the first computing device; and transmitting audio 


Consider claim 19, Orsini discloses converting the first translated message to audio (text-to-speech module 3226 converts the message in the second language to an audible message, [0339]);
Orsini does not specifically mention transmitting the audio of the first translated message to the first computing device. 
Liberman discloses transmitting the audio of a first translated message to a first computing device (NI 210 transfers multimedia communication, which includes audio, to endpoints 130A-N, [0055]-[0056], such as translated audio streams, [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Orsini by transmitting the audio of the first translated message to the first computing device for reasons similar to those for claim 12.

Consider claim 20, Orsini discloses receiving audio of a response from the second user (a response may include chatspeak in the second language, which may be speech, [0015], Fig 32 element 3208, [0339]); transmitting text of the audio of the response from the second user, an indication of the first language, and an indication of the second language to the translation server (in the case of a response in French, CTT control module 202 would query the translation data store 210, for a chat message that corresponds to the French chat message and that is pre-translated to English, [0198]); receiving a second translated message in the first language from the translation server (from language translation 3218, [0339]). 

Liberman discloses a duplicate of the audio of the response from the second user stored in memory of a first computing device (TSM 360 may copy each one of the audio that are needed to be translated and transfer the copy of the audio stream toward a STTE 365A-X, [0084]); and transmitting audio of the second translated message to a first computing device of a first user (NI 210 transfers multimedia communication, which includes audio, to endpoints 130A-N, [0055]-[0056], such as translated audio streams, [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Orsini by including a duplicate of the audio of the response from the second user stored in memory of the first computing device; and transmitting audio of the second translated message to the first computing device of the first user for reasons similar to those for claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10,599,786 Malcangio discloses dynamic translation
2006/0271352 Nikitin discloses integrated native language translation
2014/0236566 Schreier discloses setting up language translation services
2016/0203126 Zhu discloses displaying information in multiple language based on optical code reading



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                            03/10/21